Citation Nr: 0522429	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which assigned a 10 
percent disability for a mood disorder, after granting 
service connection for the same.  By a rating action dated in 
October 2003, the 10 percent disability rating assigned for 
mood disorder (re-characterized as major depressive disorder) 
was increased to 70 percent, effective from December 1999.  

The Board rendered a decision on this matter in June 2004.  
The Board assigned a 70 percent disability rating for major 
depressive disorder from May 19, 1999, to December 8, 1999.  
Also, noting that an application (VA Form 21-8940) for a 
total disability evaluation based on individual 
unemployability had been filed in March 2003, the Board 
referred the issue to the RO for appropriate action. 

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2005, in accordance with a Joint Motion for Partial 
Remand filed by both the Secretary and appellant, the Court 
vacated the Board's action on the issue of the veteran's 
entitlement to a total disability evaluation based on 
individual unemployability and remanded the case to the Board 
for the purpose of providing the appellant Statement of the 
Case (SOC) on that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As discussed in the March 2005 Joint Motion for Partial 
Remand, the RO issued a rating decision in December 1999 that 
denied entitlement to a total disability evaluation based on 
individual unemployability.  Thereafter, in his substantive 
appeal received by the RO in July 2000, the veteran noted 
that he was unemployable due to his service connected 
conditions.  

In the Joint Motion that is the basis for the March 2005 
Court Order, the parties maintained that the veteran's July 
2000 statement as a notice of disagreement with the December 
1999 decision, which was timely filed with the appropriate VA 
office.  See 38 C.F.R. §§ 20.201, 20.302 (2004).  A statement 
of the case (SOC) has not been furnished regarding this 
issue.  As provided in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), a remand is in order so that a SOC addressing 
this claim can be issued.

Accordingly, the issue of entitlement to a total disability 
evaluation based on individual unemployability is remanded 
for the following additional action/development:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to a total disability 
evaluation based on individual 
unemployability.  The veteran and his 
attorney should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(2004), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

If an appeal is perfected on the above issue, that issue 
should then be certified for the Board's appellate review, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case. No action is required of the veteran until he is 
notified by the RO; however, the veteran is hereby advised 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


